IN THE

    SUPREME COURT OF THE STATE OF ARIZONA

                          STATE OF ARIZONA,
                              Appellant,

                                   v.

                           CHRISTIAN ADAIR,
                               Appellee.

                           No. CR-15-0337-PR
                        Filed November 22, 2016


          Appeal from the Superior Court in Maricopa County
          The Honorable Robert L. Gottsfield, Judge (Retired)
                         No. CR2013-111090
                            REVERSED


             Opinion of the Court of Appeals, Division One
                238 Ariz. 193, 358 P.3d 614 (App. 2015)
                              VACATED


COUNSEL:

William G. Montgomery, Maricopa County Attorney, Lisa Marie Martin
(argued), Deputy County Attorney, Phoenix, Attorneys for State of Arizona

James J. Haas, Maricopa County Public Defender, Mikel Steinfeld (argued),
Deputy Public Defender, Phoenix, Attorneys for Christian Adair

David J. Euchner, Pima County Public Defender’s Office, Tucson, and
Rhonda E. Neff, Kimerer & Derrick P.C., Phoenix, Attorneys for Amici
Curiae Arizona Attorneys for Criminal Justice
                            STATE V. ADAIR
                           Opinion of the Court

VICE CHIEF JUSTICE PELANDER authored the opinion of the Court, in
which CHIEF JUSTICE BALES and JUSTICES BRUTINEL, TIMMER, and
BOLICK joined.


VICE CHIEF JUSTICE PELANDER, opinion of the Court:

¶1             This case concerns the constitutional standards that apply to
a warrantless search of a probationer’s residence. We hold that such a
search complies with the Fourth Amendment if it is reasonable under the
totality of the circumstances and that its legality does not hinge on whether
the search is supported by reasonable suspicion.

                                     I.

¶2           In March 2012, the superior court placed Christian Adair on
supervised probation for two felony convictions for solicitation to possess
crack cocaine for sale. Under his court-imposed, uniform probation
conditions, Adair agreed to “submit to search and seizure of person and
property” by the probation department “without a search warrant,” and to
provide the probation department “safe, unrestricted access to” his
residence. The probation conditions also required Adair to obey all laws
and to not possess or use any firearms, ammunition, illegal drugs, or
controlled substances.

¶3            In late December 2012, an informant told police that Adair
was on probation for selling drugs to an undercover officer and the
informant thought Adair was still selling crack cocaine. The informant did
not want to be named in any police report but gave the police his name,
birthdate, and address. Over the next several months the informant
continued to contact police and indicated that Adair’s young child might
have accompanied him during narcotic sales. A police officer confirmed
that Adair was on probation for selling drugs to an undercover officer and
had a child with him during one such transaction and that Adair lived at
the address the informant provided.

¶4           After receiving the above information from police, the
probation department conducted a warrantless search of Adair’s residence
in March 2013 pursuant to his probation conditions. At the probation
department’s request, police accompanied probation officers on the search.

                                     2
                            STATE V. ADAIR
                           Opinion of the Court

Adair was home when the officers conducted the search. The officers
entered and seized crack cocaine, scales, packaging materials, about $450 in
cash, a gun, and ammunition.

¶5            Adair was charged with felony possession of narcotic drugs
for sale, possession of drug paraphernalia, and misconduct involving
weapons. The probation officer also filed a petition to revoke Adair’s
probation. Adair moved to suppress the items seized during the search,
arguing that it was a warrantless, pretextual police search, not a search by
probation officers under the probation conditions. After an evidentiary
hearing, the trial court rejected that argument.

¶6           In a motion for reconsideration, Adair argued that the
evidence should be suppressed because the probation officers lacked
“reasonable suspicion” for the search. The trial court reconsidered and
ruled that “[a] probation search must be supported by a reasonable
suspicion, or a reasonable basis, or reasonable grounds to believe the
probationer has violated the terms of his probation or is engaging in
criminal activity,” standards the court deemed “synonymous in the
probation search context.” Concluding that the search did not meet those
standards or have a sufficient legal basis, the court granted the motion to
suppress.

¶7             The court of appeals disagreed with the standards the trial
court applied and instead held that “reasonableness under the totality of
the circumstances satisfies the Fourth Amendment when analyzing the
probation officer’s warrantless search of a probationer’s residence
undertaken pursuant to the Probation Conditions.” State v. Adair, 238 Ariz.
193, 199 ¶ 20, 358 P.3d 614, 620 (App. 2015). The court vacated the order
granting the motion to suppress and remanded to the superior court “to
determine whether the probation officer’s warrantless search of Adair’s
residence and resulting seizure of contraband was reasonable under the
totality of the circumstances.” Id.

¶8              We granted review to clarify the constitutional standards
governing a warrantless search of a probationer’s residence, a recurring
legal issue of statewide importance. This Court has jurisdiction under
article 6, section 5(3) of the Arizona Constitution and A.R.S. § 12-120.24.

                                    II.

                                     3
                             STATE V. ADAIR
                            Opinion of the Court

¶9             We review a trial court’s ruling on a motion to suppress for
abuse of discretion, considering only the evidence presented at the
suppression hearing and viewing the facts in a light most favorable to
sustaining the trial court’s ruling. State v. Butler, 232 Ariz. 84, 87 ¶ 8, 302
P.3d 609, 612 (2013). “An error of law constitutes an abuse of discretion,”
State v. Bernstein, 237 Ariz. 226, 228 ¶ 9, 349 P.3d 200, 202 (2015), and “a
suppression order based on an incorrect legal standard may be reversed,”
State v. Peters, 189 Ariz. 216, 218, 941 P.2d 228, 230 (1997). Although we
generally defer to a trial court’s factual findings if reasonably supported by
the evidence, we review its ultimate legal determination de novo. State v.
Evans, 237 Ariz. 231, 233 ¶ 6, 349 P.3d 205, 207 (2015). Whether reasonable
suspicion is required to authorize a warrantless search of a probationer’s
residence is a question of law, which we review de novo. See State v. Serna,
235 Ariz. 270, 272 ¶ 7, 331 P.3d 405, 407 (2014).

¶10          We first clarify what is not at issue here. This case does not
involve a random or suspicionless search, and thus we do not decide today
whether a probation officer’s warrantless search of a probationer’s
residence may be valid absent any suspicion whatsoever of illegal activity
or other probation violation. Cf. State v. Ballard, 874 N.W.2d 61, 72 ¶¶ 40-41
(N.D. 2016) (holding that deputy’s warrantless, “suspicionless search” of
probationer’s person and home violated Fourth Amendment rights of
probationer subject to “minimal unsupervised probation conditions” for
two misdemeanors).

¶11          Nor does this case involve consent, a well-established
exception to the Fourth Amendment’s warrant requirement. Butler, 232
Ariz. at 87 ¶ 13, 302 P.3d at 612 (voluntary consent permits warrantless
search). The State does not argue that Adair expressly or impliedly
consented to the search of his house, based on the probation conditions or
otherwise. Cf. Illinois v. Absher, 950 N.E.2d 659, 668 (Ill. 2011) (holding that
defendant’s agreement, as part of negotiated guilty plea, to submit to
probationary searches at any time “constituted prospective consent” and
valid waiver of Fourth Amendment privacy rights).

¶12           Given the trial court’s now uncontested ruling (supported by
the record) that the search “was not a mere pretext for conducting a criminal
investigation by the police,” we also do not address the constitutionality of
a law enforcement officer’s warrantless search of a probationer’s residence.
In addition, Adair does not challenge the validity or enforceability of the

                                       4
                             STATE V. ADAIR
                            Opinion of the Court

court-imposed probation conditions to which he agreed and was subject.
In State v. Montgomery, this Court rejected the defendant’s Fourth
Amendment challenge to a probation condition that provided he would
“[s]ubmit to search and seizure of person or property at any time by any
police officer or probation officer without the benefit of a search warrant.”
115 Ariz. 583, 583, 566 P.2d 1329, 1329 (1977). Noting a probationer’s
reduced expectation of privacy, we found that provision neither overbroad
nor “an unreasonable or an unconstitutional limitation upon his right to be
free from unreasonable searches and seizures.” Id. at 584-85, 566 P.2d at
1330-31. The continued vitality of Montgomery is not questioned here.

                                      III.

¶13            The Fourth Amendment protects “persons [and their] houses
. . . against unreasonable searches and seizures.” U.S. Const. amend. IV.
Because “physical entry of the home is the chief evil against which the
wording of the Fourth Amendment is directed,” law enforcement officers
generally may not enter, much less search, a person’s home without a
warrant. Payton v. New York, 445 U.S. 573, 585, 590 (1980). “The touchstone
of the Fourth Amendment is reasonableness, and the reasonableness of a
search is determined ‘by assessing, on the one hand, the degree to which it
intrudes upon an individual’s privacy and, on the other, the degree to
which it is needed for the promotion of legitimate governmental interests.’”
United States v. Knights, 534 U.S. 112, 118-19 (2001) (quoting Wyoming v.
Houghton, 526 U.S. 295, 300 (1999)); see also Maryland v. King, 133 S. Ct. 1958,
1969 (2013) (“[T]he ultimate measure of the constitutionality of a
governmental search is reasonableness.”) (internal quotation marks
omitted).

¶14           “The question of whether a warrantless probationary search
may be carried out without a showing of probable cause or reasonable
suspicion is one that has divided other courts.” Ballard, 874 N.W.2d at
74 ¶ 54 (Sandstrom, J., dissenting); see also id. at 76-77 ¶ 60 (citing
comparative cases). The United States Supreme Court has not resolved that
question, but three of its cases shed some light on the issue.

¶15           In Griffin v. Wisconsin, the Court observed that “[a]
probationer’s home, like anyone else’s, is protected by the Fourth
Amendment’s requirement that searches be ‘reasonable.’” 483 U.S. 868, 873
(1987). But the special needs of a state’s probation system, a probationer’s

                                       5
                             STATE V. ADAIR
                            Opinion of the Court

conditional liberty interests, and society’s interests in rehabilitation and
public safety justify departures from the usual probable-cause and warrant
requirements. Id. at 874-76. Thus, the Court in Griffin held that the
warrantless search of a probationer’s residence “was ‘reasonable’ within the
meaning of the Fourth Amendment because it was conducted pursuant to
a valid [state] regulation governing probationers” that permitted such
searches on “reasonable grounds.” Id. at 876, 880. Because a probationer
“is in need of rehabilitation and is more likely than the ordinary citizen to
violate the law,” the Court observed, the Fourth Amendment is satisfied “if
the information provided [to the probation department] indicates . . . only
the likelihood ([the probationer] ‘had or might have guns’) of facts
justifying the search.” Id. at 880.

¶16            Similarly, in Knights the Court held that the warrantless
search of a probationer’s apartment, “supported by reasonable suspicion
and authorized by a condition of probation, was reasonable within the
meaning of the Fourth Amendment.” 534 U.S. at 122. There, as here, a
probation condition authorized a warrantless search of the probationer’s
residence. Id. at 114. Noting that the probation condition “significantly
diminished Knights’ reasonable expectation of privacy,” and that the state’s
interest in apprehending criminals and protecting potential victims may
justify treating probationers differently than ordinary citizens, the Court
held “that the balance of these considerations requires no more than
reasonable suspicion to conduct a search of this probationer’s house.” Id.
at 120-21. The Court, however, expressly did not “decide whether the
probation condition so diminished, or completely eliminated, Knights’
reasonable expectation of privacy . . . that a search by a law enforcement
officer without any individualized suspicion would have satisfied the
reasonableness requirement of the Fourth Amendment.” Id. at 120 n.6; see
also Samson v. California, 547 U.S. 843, 850 (2006) (stating that Knights “did
not reach the question whether the search would have been reasonable
under the Fourth Amendment had it been solely predicated upon the
condition of probation”).

¶17           Five years after Knights, the Court in Samson held that “the
Fourth Amendment does not prohibit a police officer from conducting a
suspicionless search of a parolee.” 547 U.S. at 857. The Court stated that
“parolees are on the ‘continuum’ of state-imposed punishments” and, on
that continuum, “have fewer expectations of privacy than probationers,
because parole is more akin to imprisonment than probation is to

                                      6
                             STATE V. ADAIR
                            Opinion of the Court

imprisonment.” Id. at 850. Based on his parolee “status alone” and the
“plain terms of the parole search condition,” the Court concluded that
Samson “did not have an expectation of privacy that society would
recognize as legitimate.” Id. at 852. And far outweighing Samson’s
interests were the state’s substantial interests, including closely supervising
parolees because they are more likely to commit future crimes, and
“reducing recidivism and thereby promoting reintegration and positive
citizenship among probationers and parolees.” Id. at 853.

                                      IV.

¶18           Considering the holdings and reasoning in that trilogy of
Supreme Court cases, we agree with the court of appeals that in assessing
whether the probation officers’ warrantless search of Adair’s residence was
lawful, “reasonableness under the totality of the circumstances satisfies the
requirements of the Fourth Amendment.” Adair, 238 Ariz. at 194 ¶ 1, 358
P.3d at 615. As the court of appeals correctly observed, the cases on which
the trial court relied “found that ‘reasonable suspicion’ for a probation
officer’s warrantless search of a probationer’s residence satisfied the Fourth
Amendment, but did not hold that reasonable suspicion was
constitutionally mandated.” Id. at 197 ¶ 11, 358 P.3d at 618 (citing cases).
Instead, as noted above (supra, ¶ 16), the Supreme Court has not required
reasonable suspicion as a threshold standard for warrantless searches of
probationers’ residences, and for several reasons we are not inclined to do
so.

¶19             First, Samson reiterated that “[t]he touchstone [or “object”] of
the Fourth Amendment is reasonableness, not individualized suspicion,”
and that “the Fourth Amendment imposes no irreducible requirement of
such suspicion.” 547 U.S. at 855 n.4 (citation and internal quotation marks
omitted). Although Samson did not equate parolees with probationers,
noting that the former “have fewer expectations of privacy” than the latter,
id. at 850, the Court did not suggest that the difference was so significant as
to require a showing of reasonable suspicion to conduct a warrantless
probationary search, particularly when the applicable probation conditions
specifically and expressly authorize such searches. And, importantly, the
state’s “substantial” interests that weighed heavily in the Court’s balancing
of interests in Samson — “recidivism, public safety, and reintegration of
parolees into productive society” — exist here as well. Id. at 853, 855 n.4.


                                       7
                             STATE V. ADAIR
                            Opinion of the Court

¶20           Second, Samson observed that “[i]mposing a reasonable
suspicion requirement . . . would give parolees greater opportunity to
anticipate searches and conceal criminality.” Id. at 854. That same concern
applies to probationers, as Samson, Knights, and Griffin recognized. Id.
(citing Knights, 534 U.S. at 120; Griffin, 483 U.S. at 879). “In some cases—
especially those involving drugs or illegal weapons—the probation agency
must be able to act based upon a lesser degree of certainty than the Fourth
Amendment would otherwise require in order to intervene before a
probationer does damage to himself or society.” Griffin, 483 U.S. at 879.
Because “the similarities between parole and probation . . . are far greater
than the differences,” we conclude that reasonable suspicion is not
necessarily required for a probationary search. Cf. State v. Vanderkolk, 32
N.E.3d 775, 779-80 (Ind. 2015) (holding that probationers who have been
clearly informed that their probation conditions unambiguously authorize
warrantless and suspicionless searches are subject to warrantless searches
without reasonable suspicion).

¶21            Third, contrary to Adair’s argument, probationary searches
conducted pursuant to clear, specific probation conditions are materially
different from other types of searches that require reasonable suspicion.
See, e.g., O’Connor v. Ortega, 480 U.S. 709, 722-26 (1987) (weighing hospital’s
interests against a doctor’s privacy interests and concluding that search
would be proper if supported by reasonable grounds for suspecting search
would uncover evidence of doctor’s misconduct); New Jersey v. T.L.O., 469
U.S. 325, 337-42 (1985) (weighing government’s interests against school
student’s privacy interests and finding search of student’s purse reasonable
only if supported by reasonable grounds to believe search would reveal
evidence that student violated the law or school rules); United States v.
Brignoni-Ponce, 422 U.S. 873, 878-82 (1975) (balancing government’s interest
against motorist’s to find that roving immigration stops of vehicles must be
supported by reasonable suspicion); Terry v. Ohio, 392 U.S. 1, 19, 30 (1968)
(requiring reasonable suspicion before conducting investigatory stop and
frisk of pedestrian on public property). The status and privacy interests of
doctors, students, motorists, and pedestrians are not analogous to those of
convicted felons on probation. The respective interests of the government
and the persons subjected to searches in non-probation cases are not fairly
comparable to the parties’ respective interests here.

¶22       Accordingly, we reject Adair’s assertion that the Fourth
Amendment categorically requires reasonable suspicion for all warrantless

                                      8
                              STATE V. ADAIR
                             Opinion of the Court

searches of probationers’ residences.            A search of a convicted
felon/probationer’s home, conducted by probation officers pursuant to
valid probation conditions, is categorically different from police officers’
investigatory stops of vehicles or pedestrians. Cf. Evans, 237 Ariz. at 235
¶ 17, 349 P.3d at 209 (holding that “reasonable suspicion under the Fourth
Amendment does not require officers to testify about how their
observations reduce or eliminate the possibility that innocent travelers will
be subject to seizures or trial courts to make specific findings on that issue”);
Serna, 235 Ariz. at 275 ¶ 21, 276 ¶ 28, 331 P.3d at 410, 411 (holding that,
absent consent, a frisk of a suspect’s person is permissible only if the officer
“reasonably suspect[s] both that criminal activity is afoot and that the
suspect is armed and dangerous”).

¶23            Balancing Adair’s “significantly diminished privacy
interests,” Knights, 534 U.S. at 121, against the state’s “substantial” interests
identified in Samson, 547 U.S. at 853, Knights, 534 U.S. at 120-21, and Griffin,
483 U.S. at 875-80, we hold that the probation officers’ warrantless search of
Adair’s residence pursuant to the probation conditions complied with the
Fourth Amendment if it was reasonable under the totality of the
circumstances. Cf. United States v. King, 736 F.3d 805, 806 n.1, 810 (9th Cir.
2013) (rejecting argument that reasonable suspicion was required to
authorize warrantless probationary search, and holding that “a
suspicionless search [that is, “a search for which the police have less than
reasonable suspicion”] conducted pursuant to a suspicionless search-
condition of a violent felon’s probation agreement does not violate the
Fourth Amendment”).

¶24           Adair’s related argument based on article 2, section 8 of the
Arizona Constitution does not change the result. Under that “right to
privacy” clause, “[n]o person shall be disturbed in his private affairs, or his
home invaded, without authority of law.” Ariz. Const. art. 2, § 8; cf. State v.
Ault, 150 Ariz. 459, 463, 724 P.2d 545, 549 (1986) (under Arizona law,
“officers may not make a warrantless entry into a home in the absence of
exigent circumstances or other necessity”); State v. Bolt, 142 Ariz. 260, 265,
689 P.2d 519, 524 (1984) (absent any showing of exigent circumstances or
other necessity, officers violated article 2, § 8 by entering defendant’s
residence without a warrant, inspecting and “securing” the premises, and
detaining all occupants until a warrant could be obtained). Although that
provision is different and arguably broader than the Fourth Amendment,
particularly as it pertains to a person’s “private affairs” and “home,” its

                                       9
                             STATE V. ADAIR
                            Opinion of the Court

proscription applies to intrusions undertaken “without authority of law.”
A search of a probationer’s residence pursuant to a valid probation
condition is not “without authority of law” and thus does not violate
Arizona’s constitutional privacy clause, as long as the search is reasonable
under the totality of circumstances. We next turn to that issue.

                                     V.

¶25           The court of appeals identified several, non-exhaustive
factors it deemed relevant to the reasonableness inquiry: “[t]he target of the
search must be a known probationer subject to a valid, enforceable
probation condition allowing a warrantless search”; “[t]he search must be
conducted by a probation officer in a proper manner and for the proper
purpose of determining whether the probationer was complying with
probation obligations”; and “the search must not be arbitrary, capricious or
harassing.” Adair, 238 Ariz. at 199 ¶ 21, 358 P.3d at 620. We agree with
those factors but also find others that bear on whether the probationary
search is reasonable, including the nature and severity of the probationer’s
prior conviction(s) for which he is on probation; the content and scope of
the probation conditions; the nature and severity of the suspected criminal
offenses or probation violations giving rise to the search; whether the
suspected crimes or violations are the same as or similar to the crimes of
which the probationer was previously convicted; and the nature, source,
and plausibility of any extraneous information supporting the search.

¶26           Although we agree with the court of appeals that the
reasonableness of the search depends on the totality of the circumstances,
and thus the trial court applied the wrong legal standard, we find no need
to remand for the trial court to revisit Adair’s motion to suppress. The
record, even when viewed in a light most favorable to upholding the ruling
below, establishes that the search was reasonable. See Peters, 189 Ariz. at
220, 941 P.2d at 232 (vacating trial court’s suppression order, which was
based on an incorrect legal standard, and remanding for further
proceedings not relating to the defendant’s motion to suppress).

¶27           The trial court’s ruling rested on an error of law regarding the
applicable legal standard, not on determining any witness credibility issues
or resolving any conflict in the evidence. Rather, incorrectly applying a
reasonable-suspicion standard, the trial court granted the motion to
suppress because the citizen informant’s tip “supplied sparse information

                                     10
                             STATE V. ADAIR
                            Opinion of the Court

without sufficient corroboration by the police or probation department”;
the informant “appear[ed] to have a personal interest in what occurs as
demonstrated by the informant’s constant calling to the police to learn what
has happened and when will it happen”; the informant supplied no
information that was not “available from the public record” and related
nothing that “could predict future behavior indicating criminal activity” by
Adair; and limited, periodic police surveillance of Adair’s residence did not
reveal anything.

¶28            Viewed in the totality of the circumstances, none of the trial
court’s observations negates the reasonableness of the probationary search.
The three pertinent factors that the court of appeals identified indisputably
support the State: Adair was “a known probationer subject to a valid,
enforceable probation condition allowing a warrantless search”; probation
officers conducted the search in a proper manner and for a proper purpose;
and the search was not arbitrary, capricious, or harassing. Adair, 238 Ariz.
at 199 ¶ 21, 358 P.3d at 620.

¶29            Other factors also support a conclusion that the search here
was reasonable. The two prior felony convictions for which Adair was
placed on supervised probation stemmed from his possession of crack
cocaine for sale, crimes that were similar if not identical to the suspected
offenses that led to the probationary search. The informant suggested that
Adair was continuing to commit narcotics offenses with his child present,
as Adair had done when previously selling drugs to an undercover officer.
In addition, the informant was not anonymous but rather provided the
police with his name and other identifying information and maintained
periodic contact with the police. A probationary search based on specific
probation conditions and incriminating information from a known source
is quite different from stopping a vehicle based solely on an uncorroborated
“anonymous tip contain[ing] only neutral, non-predictive information
about the defendant and his activities.” State v. Altieri, 191 Ariz. 1, 4 ¶ 14,
951 P.2d 866, 869 (1997) (holding that officers lacked reasonable suspicion
to support vehicle stop absent showing that anonymous tipster was reliable
and predicted future events that police corroborated).

¶30          The trial court observed that the informant provided very
limited, uncorroborated information. But those observations, though
pertinent to situations involving anonymous tips in which reasonable
suspicion or probable cause is required for a stop or search, neither

                                      11
                             STATE V. ADAIR
                            Opinion of the Court

diminish the significance of the information that was conveyed nor
preclude a finding of reasonableness in this context. Cf. Florida v. J.L., 529
U.S. 266, 273-74 (2000) (holding that anonymous tip lacking indicia of
reliability did not justify stop and frisk for firearm, but suggesting that
showing of informant reliability is not necessarily required in other
circumstances in which people have a diminished reasonable expectation
of privacy); Alabama v. White, 496 U.S. 325, 328-29, 332 (1990) (holding that
an “anonymous tip, as corroborated, exhibited sufficient indicia of
reliability to justify the investigatory stop of [defendant’s] car,” and noting
that “lesser showing” of “an informant’s ‘veracity,’ ‘reliability,’ and ‘basis
of knowledge’” is required to meet reasonable-suspicion rather than
probable-cause standard) (quoting Illinois v. Gates, 462 U.S. 213, 230 (1983)).

¶31            As the trial court stated, the information received from the
informant “never changed” but instead “remained the same.” And,
contrary to the court’s remark, information that “Adair was still selling
crack cocaine out of [his] home” was not “available from the public record.”
Nor does a finding that this probationary search was reasonable hinge on
the informant’s “predict[ing] future behavior,” a showing generally
required for police searches or seizures based on anonymous tips. Cf.
Altieri, 191 Ariz. at 3-4 ¶¶ 9-12, 951 P.2d at 868-69 (citing White, 496 U.S. at
332) (anonymous tipster’s prediction of defendant’s future activity is
generally required to show tipster’s reliability).

¶32            Finally, and importantly, the court-imposed probation
conditions to which Adair agreed specifically required him to submit to a
warrantless, probationary “search and seizure of person and property,”
and to provide the probation department “safe, unrestricted access to” his
residence. The search here was conducted in accordance with those
conditions, a “salient circumstance” that “significantly diminished
[Adair’s] reasonable expectation of privacy.” Knights, 534 U.S. at 118, 120.
The search also was directly related to the further conditions under which
Adair agreed to obey all laws and not possess illegal drugs. Considering
the totality of the circumstances, we hold that the search conducted here
was reasonable and thus constitutional.

                                      VI.

¶33          The court of appeals’ opinion is vacated, the superior court’s
order granting Adair’s motion to suppress is reversed, and the case is

                                      12
                           STATE V. ADAIR
                          Opinion of the Court

remanded to the superior court for further proceedings.




                                   13